Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 1 of 9

 

 

            

 

 

En TE UNITED. STATES BISTRICT COURT —
’ - _ — eis LASS pS
ee —danges “Oliver YOUNG, _ Ss AE mee “Qs |
___ PLANTIFFG> = PU, aero ze)"

against (V.) ~
~NEW YoRK SvATE (a/KJa)
THE STATE OF NEW YORK _ _
- NY STATE BUASION FoR YouTH 1 day Hl Anat
~ LVINGSTON COUNT Y_DisTRIcT AmoeWey | a

~ = Fane james _AuLCANE a

f

RESPONDANT (3) 4 a an

 

 

 

 

 

T) COMPLAINT: - ——-
Pre Se" complaint of Sames “O\wee" Young renin Atlec ee
Known as * Planks CG QR n95 Gras and Cassdledge AM

regards \o Nipove Complow tT Against NEW YoRK STATE
____ fa/k/a) TIVE STATE OF NEW YoRK, bein AChee Winn

as Delesdant Te Aosamst NY STATE DWISION FoR
YOouTe , bewis alter Krswu as De kudawy MB LVIWOSTON

COUNTY BISTRICT MTORWEN, heein aftea Kaoww AS
De kewdeuy TH  Agaiust CATMER INMES WULCAREY
\noso iw Aber Vays as Deodawt WV, Anos Plante LE =

Ames sxaxve Ap Lou Oi, | oe

 

 

 

 

 

_®) PARTIES, JUR SDICTION ano NEN
VY) PANK EC C ames GCLUVER Yow) aie Sees 3 a
MON Roe Coun Ty DAIL = (30 Sou ta PINMaU NvenvE

 

 

 

 

 

-\-
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 2 of 9

 

 

FLL.

» 3

Vandi tt xs,

—

An ov Ay A\\ Aves | mens on ech nl UI AS

 

wh Wow Aw pDylh aren of Swe UNiven Seas of

 

Nx

ay |

MEP CA AND

A Vosidess of New Won. -
Se Coodan tk Sl - NEW Noa Sxpeve tniela’ Sug. STATE

 

Ls

ah

n\

wy YX ORAS Yoraveo SD The. Capvdal Bvidine

 

 

_ MSAsy_ NEW oak 24

 

 

4) \

LA

Pendant r- - NY Sieve DiVisiod Foe VouTh lowexep

 

lal

Time (cod ELMwed AVENVE Rocwesreh NY Wale

 

 

> 1

 

efesdAwt WE - Livingston County Dis rich ATOR NAY :

 

\¢

rarep: 2 Couer ST. Geneseo NY WXsy |

 

 

lo)

Wolo) T= FAIER dames hulcaluy Who dd tsided |

 

=

STW

 

PY (S& DALTON ADS NOVSA NY (4517

 

VY
AN

De lendanwt TH is And Was At AN dco s mondwned Wee tM
Adult exxstes of dine Univer copes of Amecrca

 

Kw

® wes A Uosidint of the Swe of Pew Vor.

 

5
L..

8)

PACS ACTION Ano Complaint Atsses And 1s deeught

 

hsuAmns to, Fesauary WW 20\4  Wew Noe svave

 

DX
Y

RN

 

a

 

ached Yee CUILDS Victims Acy Cava )(L. 2019.)

 

 

 

4

Ke Ns Ye alia, QO) copesen Moo Srarte of lwirations
) CRIMINAL CASES iN Vol ing Cochaiy Sex Oense §

 

oe

eeusy cl dein “yuna \8 (ste CPL 30.10 Le;

 

ex ended Mao Sime wheels Ctl choos Wased
we such caemasal conduc’ NAY WENN alt wu de\

 

 

Wild wierim ceiches SS jeirs ha Cee CPLR

 

-

RL acxcons Sor othacle Wee Stevure of LuatATinsS __

Cel): spd (3) openeck AG) ONE —~NEAR P2V6 Vint ee

—

 

 

 

pe

 

 

 
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 3 of 9

 

Wack a\asacky Pus (even IN cases Shoat tore Vdiaated pnd

 

Aismased ob \impbot tons geuvds ) COMMENCT WA Avaus*

14 Dow Core CPLR 214- 9). _

 

A) This complaint Acd Aisa within NEW Yor ic Sate
An® WESTERN | NEW Korie , Mice fore yooicca| Venve vs
HOGG Roo leheqation of CHILD Victims Act C CVA")
uytee Uni led Sloles Wester Tsreeer Cour, for
Keron Ramedy ans celiel.

 

 

Tir) PREVoUs LAW Sutt BY PLANTIFE:
bs of Mas due Prankitt WAS JUST Sed ducther

 

 

\awsuit derling with Same  SvavutTe py aqaaws tT

h dk SCenant “ “DEFENDANT " And tS wort @otkted be
Wak ackeos. hs of this cate, Wo Aocket on wWwAdee

Wouloen ls Bord rssueD Coe va Su DUQume (outs of
NeNv Non ic » QOvT of Novae.

 

 

i WW) STATMENT OF CLAIM:

hS of shes “Reo Se" complawt avd AT A\\ goluvant heme §
aw NodhoriMeha dakes Ave Plani(Crs “FIRST WAND"
Knowledge , de Qudank@ded ack voor tu lly , Wrtrola
Negrert Cully AS Wee AS wee \acly UR he OMout Sian &
oh the S GUO Vierims Ret Cova). FACTS Ate Sat
Goa kM mons boily hve! Aichuse Uy Relous “hs — . ERO

 

roll Bercoedl_ AS WELL , Gio pone nee Dooaeh (885

|
T

~4-
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 4 of 9 S

 

 

TYSTATEMENT OF FACTS:

 

is Yank G dves Wwve “Rest Wand” Krohcdge 6b Bae

 

PANeed conduct, Ae Viens — Awe Negliqane within Phe i NSipe
Of We Ci\ed Esp aint AS \o ramemipers bey Whe very beet

 

 

 

of hes Noi lity ee

 

 

) Cos dAns x + wy ~ \aeh  Sxast  \nand Kuo Ea SB some
Ot

L

 

Stk vious eal complarwss Sook wets lodged Ayatest

 

Veter IN eans orevious Ao “Plawki C'S placement wi thus

 

Ap lendant IN hows 2 TY Was brea seged Mera AN

 

WWvesnehive NewS <¢9ese Heal WHAM - Clanne |
(HR news cn 20. EN wes eyoed De fudand AV

 

 

VMaok acked (NApDpRoLOy wrt More lays hat WEE
OWed werin Wis. Wows, STATE DOLCE Ceporis Wee

 

q

Siew And Sileo so wWhreere DartwrantG) EF «Vi _

 

 

 

 

Wee  Awhh_ o\ Aeonksons and) _c\WWese Le WQNate dlc im

 

oul dvew a lind eye to the egal alse. the
Delwdanis T «TW dedi Wve, ot “should Waue Wal some

 

AW Yon, \ Moy eu CRORES Xt Amy DL2SOV S ot euTetTy

 

DY (LLRVES —COMPPNSATION . Deter Ny ow have

 

(ayiews ot Secor by moasules , De lewdant E+ TW cath

 

NUe soes AY <exvudl Misconduck Poiw aoe hk cp

 

 

\W
Sp  SSKTe POLL Covert £2 >—Awo Cus \d_ Wwe ANY
SWOYLD we srogpei) Ako _enXun ucment of.

 

 

 

PUANTLEF Se Avoid his sev val awAKS, ov NAS.
Yo Renda, Mr - O90 Wave Luck hand Cro \edgo o>

e
Dalbondant TH acho Sea Any woete Are  o8Creo Amat

 

 

VaprSak cluseyes Agaiws| Wem iN Noverrioee of (WES .

 

 

 

~~

 
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 5 of 9

 

E

 

VEVER | Witkin we INVESH(GQanTVG Zx PO&C ory WAAAM

 

 

 

CWanne | VS cegoat, te case agrwst Defendant Ay
S MNSTERIOUSLY S Was dismissed Fan No Apomer| romscn.
Mars Ach sol  OLAvTi EFS Kia ho Oesewke the

Delewdantk IW So We Cultst eecenss of Me Law ch

 

Mk dime ws \ASS- (986. hes ack of desmessat WAS

 

we Knicusine yr ayo Neo eck Culy wi Tu Mo cAne ok Rao

 

AWE ss cright tu presecute.

 

3) Wihwo 7 Din ksowinaly Willigly Se cally Kovsed

 

DLANKEL Gortucu in Wis \nome chy WOOK. Accs pro

 

Couper ot MASS AQ 10, Dunk OCs Dav iS , Wong elanti CL

 

St ov Wrs Wane \Ap enw (ivivy Zoom. De er dant TW also

 

Oss

fe

Mm be come cNtTO es room ah aAvcaht anc) 0 UK Y

 

ASSAVLA Wim Yo Soin of eyaculation. when Plank C4 ras

 

Req

A.

s\ Ahoy nd Do Leudput TW Wear tye React week

 

ordececl Dank fh Yo stand ww Goentk of Wem with

 

 

io)
ic.

PAWNS OW so ‘ne could eyaculate nemgelf. \he

 

oJ S\eph rn Wis foom wet Z slwoa loess Solo

 

wote "THM" aye lB, Ancl SEAN Age Wo. The

 

Aafordass DE always Sold vs Maoh <O woe ded vot

 

Q

Ao) as. Wo Asked » ho would clara us ‘etcic So Se

2 Mome, SA Even ssorsa | Jai \ Uhey DL WAS

 

 

8
A\oWe WTA Do Coud awd We woul & \awa, me Ceowr

 

Ypenind and gross \nis Qin VTALs tebe my lower

 

\oaclic anc move loack And Copth. one Acacy cAme AT

arqkt when Qe ferdant TT weolee Ge Santee ty

 

-5-

 

 

 

 
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 6 of 9

 

nxat; Vela hem to follow hom So is coom. Wee

 

77

 

rn guid of bis Pants As Well AS Vlantiff's AYO
Ned ‘htm ontos of Wim. “Pelendant IT Von culled

 

 

ane hl Aion ELt Wes DANS Dedween is \eas And

 

Ned Cc up aNd Aww Whiepereva ST Leels Le a

 

 

ROVUN Be My Ne Maen sigcolabed arto Plantes) utlock’s
i. ANUS Ava bulloclts.

 

uf) AN

se Assau\*S Wapeone d A\\ Sea wh~ op Yo “Ww Esa (ui,

 

ot

MARS whan Publ acd Seth Wis Aldee banker of

 

ASSQU YK Ass Planki Ol wes ow A ‘noltday Aud a

 

a

 

to

pac yy Wisth, “Drodrec Wan \o house tuo mame dratély
Rormmed Qwiec mother who Wem called Wo STE

 

Ee. Pande iO come mbes a STATE TRERERA tty

r

 

AS

LANA, PEOeN AWATTINS Ais halo a Cea + Agtbec

 

—

Cnc da aot Nan Csaiv wa, maa.

 

 

WL) Motion to couRr:

 

 

Cow

Rao Arll dwes  uNdestand AUD Ack owls daes We be Ae

ht AcES cot awe pooleckiow of Covuyse\ ws vel

 

\

——

 

00S, HOWEVER Manichfes * Me Se” ngplacaon

 

Needs As be Wrgahed Sana evtiome ly wotson a\

we. Nod only Ly CesPect tno les Ard way lations.

 

as hhonorts Wee Court ; but Decause Plant Gs

 

CO

 

ra

mola \ ‘olds substation ML wert’ apd cavso Br Celref.

 

Ww

mOLainSs ys _ rol SERWwolous" (SN NANOLO bes Ranks
Meilty Yo Ray Soc Couwse\ on hs aww Sawa,

 

 

~&-

 

 

 
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 7 of 9 =

 

ot

 

Co 4

rd

“ wv forma Pauperis” shold wor Deninisth bree
plaints cat So Vbieate She wegee Por Ane

 

eeens of Welw and Ave onapesg sa Leteg Yo Sve

 

ON

lic iAsel OG. has Complain’ Aves combaln many

 

Ce@nh

cas\ Aacks | dreccveay AND Wealiaence Svat do

 

Yee

Yo up tosh of \eqal\ pomen Srans , AnD Achinately

 

 

AQavab\e DON Law and acre (sulstantiat)

 

Wil) PRAYER FOR RELIEE <

 

PLAY

i.

 

REE does hereby Cequestd av o@pee nat YD Levent (5)

 

wd

ACT Krow ingly . deWoerabely Aa? Nealigenthy tN)

 

yovlabon of Ane “CAWLDS Victim Act “CVA COPL.

 

So

Oo l<}) +o Ibe SYAVED Amp ceconded os cecor .

 

Ec

ANA EF Also Cequests from Covet * Monurary * damages

 

And celief SQ Saw = Su Rew  PISD _osycholoaica |

 

 

TAM, , hwarlialsan desxevekran of Camily relabronshinsg,

 

PASE avo Eacsent dtstapc sos of parent child bond
Aw relationship oss And dnosen*, Qweson | and Suture.

 

 

eAccal And Psycho \cqical 2xQewseS | Edo SONAL Arp

 

 

 

 

 

 

 

PUYsical dAvousss and Awotwey AVS A\ Cah cons
Awe  fu\vce VY emcloymen*S ps Co\\ows £
Q) DQVelendan>y FS $ 8,500, C00 .00
3) De Cendant TE $ 8, 500,000. 00
(®) DBeCewdan\ TW 45 T50,c00 ..00
(i) Delendant TW & 22, Boo co. @0

 

 

 

 

 

 
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 8 of 9

 

Wit

Mi Ane Amlity to size Avy ave All coli nvonent

 

Pep

sia Teal Property , barr Accoww'ts, ‘beoleeage Account,

 

\

i
inl

& INSURANCA Dayan oc c Achy VAWWE , AND Any AND All

 

OF! tho AWK Accou’s , EVAN home OUNERS TNSUAANCE .

 

 

SIGNED TRIS. _G Day oF 2020 OF Dusut

 

NOTARY:

SS Ay
Sabie WO theo 4 VE

 

SIGN ATULL *

 

SABRA W HICKAM JAMES © Younh

-01H16295885 _ md
qualtlied in Monroe County PRENA Name:

0

 

Commission Expires January 13, 202

 

 

c\ AQIS Vabon Pewa\y os ec Why Aad Adve Cope —

 

—

ALES, Ss Akl Sal ANND coteeck ;

 

 

 

Ar.auck & 2020 Ft Oa

 

StQnavae, fy

 

net CD YOUN &

 

pated Vane

 

 

 

May

LIN® DATE WG

 

Cgbe 3

 

 

 

 

 

 
Case 6:20-cv-06584-EAW Document1 Filed 08/10/20 Page 9 of 9

=N Hye UNITED STATES DstericT COURT
FOR FRE WESTERN DISTRICT OF WHEW YORK

Janes “OLiveR’ YOUNG
a al.,  PLANTIFF®)

mA ait Cv. ___ AFFIDAVIT
— NEW York state (a/k/a)

THE STATE OF NEW YORK
- NY STATE DivisiON FoR YOUTH

 

ee

Civil ACTION
No.

 

- EATER JAMES MULCAHEY

 

:
|
\
~ LIVINGSTON COUNTY DISTRICT ATORNEY |

e+ al wy DEFENDANT)

 

 

—H+

 

AFFIDAVIT of LINES OLIVER YOUNG |
TL Masnes * BLivEer YouuG . devs ds\y Sysg@ cco Wa AD

‘Are Law ae NOSES And SAY “Mvak < nom Nap RET OpeR oe
Tne _| lone LeMed Matoodt Ng

 

 

~— beins SD Hecwdtwy Nonwst De Lendank G) upper
WI clio Victims Nev" Ccvne) Awd Any Awd A\\_ of

Ano) ow Gemhiou T nave Subomthed pro suppat of nay
Gas on Plan Cts cise iS Que And Contact .

 

Co OY

 

 

 

 

 

 

___Norary PoC SoS
swat ky . \pelora Dpmnes 0 Sount
Nass Any PRT ame

 

 

Si 2020 -

SABRA W HICKAM U
Notary P Pubtic, State of New York

 

No. 01H1I6295885
Qua

 

lified in Monroe County
Commission Expires January 13, 2082.

noe ob.o_ WS a Uca__
